Citation Nr: 0100466	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury (as a result of a fall from the roof of a 
building).

2.  Entitlement to service connection for the residuals of a 
left arm injury (as a result of a fall from the roof of a 
building).

3.  Entitlement to service connection for the residuals of a 
right wrist and thumb injury (reportedly incurred in a motor 
vehicle accident).

4.  Entitlement to service connection for the residuals of a 
back injury with paralysis of the right side (reportedly 
incurred in a motor vehicle accident).

5.  Entitlement to service connection for the residuals of a 
gunshot wound of the left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had verified active military service from 
December 1954 to November 1958.  He claims to have additional 
active service in the US Air Force from 1959 to 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.

A hearing was held in Oakland, California, in October 2000, 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.  

The veteran claims that he was on active duty in March 1959 
when he incurred injuries in a fall from a building.  The RO 
should verify all his periods of active duty, active duty for 
training, and inactive duty training from his separation from 
active duty service in November 1958.  

Additional efforts should be undertaken to confirm the 
veteran's reported motor vehicle accident in 1956 or 1957 and 
to confirm his reported gunshot wound in 1957.  Further 
efforts should be made to determine whether any line of duty 
(LOD) determination was made with respect to either injury.  

After all indicated development is undertaken, if there is 
any indication that any current disability may be associated 
with active military service, the veteran should be accorded 
an appropriate VA examination, if it is needed to decide the 
claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO should verify all periods of 
active duty, active duty for training, or 
inactive duty training subsequent to 
November 1958.  There is of record a 
document indicating that the veteran was 
discharged from the Air Force Reserve in 
December 1962, and there are other 
records indicating that he may have been 
in the Air Force Reserve in 1964.  
Accordingly, all active duty, active duty 
for training, and inactive duty training 
must be verified.  The RO should request 
the verification from appropriate 
authority, whether that is the National 
Personnel Records Center, the Air Force, 
the Air Force Reserve, or the veteran's 
specific reserve component, the 9633 
AFRes Recovery Squadron, 8650th AFRes 
Recovery Group.  All indicated follow-up 
to verify the veteran's post-1958 active 
or inactive service must be undertaken, 
and all positive or negative responses 
must be associated with the claims file.

2.  Request, from all appropriate 
sources, copies of the veteran's Air 
Force Reserve clinical and medical 
records from 1959 to the present.  
Associate all responses with the claims 
file.

3.  Contact the Mississippi State Police 
and the Biloxi and Gulfport, Mississippi, 
police departments and inquire whether 
either agency has a copy of a motor 
vehicle accident report dated sometime 
from the summer of 1956 to the beginning 
of 1957 involving the veteran.  The 
agencies should be made aware of the 
reported circumstances of the accident, 
i.e., that the veteran was thrown through 
the windshield of a 1947 Chevrolet after 
being hit by a DeSoto (unknown year), 
that an individual died as a result of 
the accident, and that a nearby gasoline 
station burned as a result of the 
accident.  Any response should be 
included in the claims folder.

3.  The RO should request from the 
service department a copy of any line of 
duty (LOD) investigations that may have 
been conducted as a result of the 
veteran's reported motor vehicle accident 
and gunshot wound.  The motor vehicle 
accident reportedly occurred in either 
1956 or 1957, and the gunshot wound 
reportedly happened in 1957 at Ship 
Island, off the coast of Mississippi.  
Follow up with any indicated further line 
of inquiry.  

4.  Ask the appellant for the names and 
addresses of all physicians who treated 
the veteran from January 1959 to January 
1982.  Request and associate with the 
claims folder all treatment records of 
the veteran from such health care 
providers.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may undertake to 
provide the records himself.  The request 
for records need not include Fresno 
Community Hospital, which has already 
responded that records for treatment 
reported by the veteran from 1959 to 1961 
have been destroyed.

5.  Ask the veteran whether he had any VA 
medical treatment from 1959 to 1982 and, 
if so, where.  Obtain and associate with 
the claims file any VA records of medical 
treatment indicated by the veteran.

6.  Ask the veteran to forward to the RO 
any and all records, that he may 
currently have in his possession that 
would assist the VA in the processing of 
his claim.  Included in these requested 
records are any service medical records, 
private treatment reports, and doctor's 
statements, for the period of 1959 to 
1982.  The response received from the 
appellant should be so noted in the 
claims folder.

7.  If, and only if, the additional 
development undertaken above indicates 
that any claimed disability may be 
associated with the claimant's active 
service but does not contain information 
sufficient to decide the claims, accord 
the veteran appropriate VA examination to 
obtain medical opinion with respect to 
the etiology of any current claimed 
disability in issue.  If an examination 
is ordered, all indicated special studies 
should be done, and the examiner should 
review the results prior to finalizing 
the report.  The claims folder and a copy 
of this remand must be made available to 
the examiner to review.  The examiner 
should provide a medical rationale for 
any opinion.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

